Citation Nr: 1412504	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2013, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral foot condition was not incurred in or permanently aggravated by service and is unrelated to any other aspect of his period of active duty.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.57 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with adequate examinations and obtained adequate opinions in November 2010 and June 2011 concerning the Veteran's claims for service-connection for a bilateral foot disability.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis or organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can show (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran asserts that his current diagnosed bilateral degenerative joint disease with mild right hallux valgus, bilateral planter fasciitis, and bilateral hallux limits , claimed as a bilateral foot condition, was incurred in or related to active service.

The Veteran's October 1979 entrance examination showed normal feet and reported that he did not have, nor had he ever had, any foot disabilities.

A March 1980 service medical record showed that the Veteran complained of foot pain.  

A May 1980 service medical record reported that the Veteran sought treatment for foot pain.

An August 1996 private treatment record shows that since a June 1993 examination, no changes in the Veteran's feet had occurred except for an increased degenerative change of the dorsal aspect of the first tarsometatarsal joint.  No evidence of recent fracture or dislocation of the visualized bones were found.  

An April 2006 private treatment record shows that the Veteran sought treatment for calluses and for new orthotics.  Physical examination revealed a hyperkeratotic lesion in the forefoot area and mild tenderness at the plantar medial aspect of both heels.  He was assessed with planter fasciitis and hyperkeratosis.

A December 2007 private treatment record shows that the Veteran sought treatment for bilateral foot pain.  He reported that the pain was located in the dorsal aspect of the left midfoot and plantar aspect of the fifth metatarsal head bilaterally.

A March 2010 private treatment record shows that the Veteran reported that he had a bone sticking out of his left foot that caused pain.

A September 2010 private treatment record shows that the Veteran was treated for left foot pain and that he told medical personnel the pain started when he was recently released from jail.  The Veteran reported that he had not experienced any injury or trauma.  Examination of the Veteran revealed that he had his left foot taped along mid-foot, he exhibited full range of motion of the ankle joint, pain to palpitation along the plantar aspect of both feet.  He was diagnosed with plantar fasciitis.

An October 2010 private treatment record reports that the Veteran complained of bilateral first metatarsal foot pain.  The Veteran reported that his bilateral foot pain was more severe with his left foot.  Physical examination showed tenderness on the soles of both feet.  Dorsal exocytosis was noted at tarsometatarsal joints one to three of the left foot.  Dermatological evaluation showed the presence of calluses on the medial first metatarsal heads bilaterally and medial hallux bilaterally.  A hyperkeratotic lesion was noted sub fifth metatarsal head bilaterally.  He was assessed with plantar fasciitis.  The physician remarked that it was unclear how much pain the Veteran had due to either the plantar fasciitis or the osteoarthritis of the feet.  

At a November 2010 VA examination of the feet, the Veteran reported pain in both feet.  He reported that when he stood to get out of a chair he had to put all the weight on the front part of his foot to reduce the pain in his arches.  The examiner evaluated the Veteran's right foot with a moderate valgus deviation of the forefoot during ambulation during his gait.  No painful motion, edema, instability, or weakness was noted.  Tenderness of the arch on palpation was observed but no heel pain was reported.  The Veteran's toes showed normal range of motion.  Callosities were found on the medial aspect of the first metatarsophalangeal joint and lateral aspect of the fifth metatarsal phalangeal joint.  A small callus was also noted on the great toe medially.  The examiner reported that the Veteran had a valgus deviation of the right great toe compared with left great toe.  No claw foot, malunion of the tarsal bones, muscle atrophy, or pes planus were noted by the VA examiner regarding the Veterans right foot.  The VA examiner reported that there were no additional functional limitations of the Veteran's right foot.

With regard to the left foot, the VA examiner found moderate valgus deviation of the forefoot during ambulation with no painful motion, edema, instability, or weakness.  Tenderness along the arch on palpitation was reported but no pain was observed of the heel.  The Veteran's toes displayed normal range of motion with no abnormal weight bearing.  Callosities were observed on the medial aspect of the first metatarsophalangeal joint and lateral aspect fifth metatarsal phalangeal joint.  There was no evidence of hammer toes, hallux valgus or rigidus, claw foot, malunion of the tarsal bones, muscle atrophy of the foot, or pes planus.  The examiner reported that the Veteran had a 2+ out of 4 dorsalis pedis pulse and a 1+ out of 4 posterior tibial pulse.  No functional limitations of the of the foot were noted by the VA examiner.  A review of the x-rays of the Veteran's feet showed degenerative changes of the first tarsometatarsal joint, metatarsal phalangeal joint, and interphalangeal joint of the great toe.  The examiner opined that the Veteran's bilateral foot condition was less likely than not related to the active service.  The VA examiner's rationale consisted of a finding that while the Veteran showed normal feet on enlistment in service and a report of the Veteran being treated for foot pain in service, but that there was no record of the Veteran being treated for over five years after separation of service.  Because of the large gap between separation of service and reported treatment for bilateral foot pain, the examiner found that aging was the most likely cause of the Veteran's bilateral foot disability.

In June 2011, a VA examination was conducted based on the review of newly submitted private treatment records.  After a review of the newly submitted private treatment records, the examiner diagnosed that the Veteran had mild to moderate degenerative joint disease of the bilateral feet with mild right hallux valgus.  Also diagnosed was bilateral plantar fasciitis and bilateral hallux limitus.  The VA examiner opined that the Veteran's bilateral foot conditions were less likely than not related to his military service.  The provided rationale consisted of the acknowledgment that the Veteran had reported foot pain during his active service.  However, the VA examiner concluded that the Veteran did not seek treatment and was not diagnosed until August 1996 when degenerative joint disease was first established.  Given the 16 years absence of treatment since separation from service, the VA examiner found that the Veteran's bilateral foot condition was more likely than not related to aging rather than his active service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot condition.  While the Veteran has shown that he reported foot pain during his active service and has a current disability, he still must show that there is a nexus between a current bilateral foot disability and the foot pain reported during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen  v. Principi, 16 Vet. App. 110 (2002). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the November 2010 and June 2011 VA examination reports, that indicate the Veteran's current foot problems are less likely to be related to his active service, are both probative and persuasive.  That VA examiners opinions were based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiners findings are consistent with other evidence of record showing in-service treatment for foot pain and post-service treatment for different foot ailments, manifested by degenerative joint disease of the bilateral feet with right hallux valgus, bilateral plantar fasciitis, and bilateral hallux limitus.  Moreover, the June 2011 VA examiner's opinion constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  The Board also finds it significant that there is no contrary medical evidence and, thus, no basis to question the VA examiners' conclusions. 

The Board notes that the Veteran complained in-service of foot pain. Nevertheless, the Veteran's current foot pathology has been clinically found to be attributable to aging rather than related to his active service.  Moreover, the Veteran's current bilateral foot disabilities did not manifest until several years after his release from active duty.  The evidence does not show continuous treatment after separation from service.  Therefore, the Board concludes that the record does not support a finding of a continuity of symptomatology, and that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between qualifying active service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not support a finding that the Veteran's currently diagnosed bilateral foot condition was caused or aggravated by any aspect of active service.  The competent evidence weighs against such a finding as the June 2011 VA examiner expressly determined that the Veteran's bilateral foot condition had not been caused by his documented in-service foot injuries or by any other aspect of active duty.  The Board considers that VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between his current foot problems and his active service.  Accordingly, the Board finds that direct service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The evidence shows that the Veteran has a current diagnosis of degenerative joint disease.  However, the probative evidence of record shows that he was first diagnosed with degenerative joint disease in August 1996, some 16 years after separation of service.  Therefore, the Veteran's degenerative joint did not manifest to a compensable degree within one year following his separation from service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Board has considered the Veteran's assertions that his foot problems are related to his period of active duty.  The Veteran is competent to testify as to foot pain during service, which is capable of lay observation, and his testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates his currently diagnosed bilateral foot conditions to service, his assertions are not competent or probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The diagnosis of a degenerative joint disease and plantar fasciitis is of a medically complex nature and requires medical training which the Veteran has not shown he has.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the probative evidence demonstrates that the Veteran's bilateral foot disabilities are more likely attributable to aging and less likely due to service or any incident therein.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for bilateral foot disabilities, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disabilities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


